PER CURIAM:
John A. Lane, appeals the district court’s order adopting the magistrate judge’s recommendation to grant the Appellants’ motion to dismiss in this civil case. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Lane v. Wilson, No. CA-04-1255-2 (S.D.W.Va. Aug. 26, 2005); see also Wilson v. Bemet, 218 W.Va. 628, 625 S.E.2d 706 (2005) (holding that adverse expert witnesses are entitled to immunity for their testimony and participation in civil proceedings). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.